Citation Nr: 0015992	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  98-15 408	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  



REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from March 1962 to 
September 1962 and from December 1963 to July 1969.  

This appeal arises from an October 1997 rating action of the 
Jackson, Mississippi, regional office (RO).  In that 
decision, the RO denied service connection for post-traumatic 
stress disorder (PTSD).  


FINDING OF FACT

The veteran has a diagnosis of PTSD related to claimed 
stressors during his active military service.  


CONCLUSION OF LAW

The claim for service connection for PTSD is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran who submits a claim for benefits to VA has the 
burden of offering sufficient evidence to justify a belief by 
a fair and impartial individual that the claim is well 
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  In the 
absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to his or her claim, and the claim must fail.  Epps v. Gober, 
126 F.3d 1464, 1467-1468 (Fed. Cir. 1997).  

Specifically, a veteran must demonstrate three elements to 
establish that his or her service connection claim is well 
grounded.  First, the veteran must present medical evidence 
of a current disability.  Second, the veteran must produce 
medical or, in some instances, lay evidence of an in-service 
incurrence or aggravation of a disease or injury.  Finally, 
the veteran must offer medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  Epps. v. Gober, 126 F.3d at 1468-1469.  

In the present case, the veteran has claimed entitlement to 
service connection for PTSD.  The Board of Veterans' Appeals 
(Board) finds that this claim is "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  A well-grounded claim for 
service connection for PTSD has been submitted when there is 
"[1]  medical evidence of a current [PTSD] disability; 
[2]  lay evidence (presumed to be credible for these 
purposes) of an in-service stressor, which in a PTSD case is 
the equivalent of in-service incurrence or aggravation; and 
[3]  medical evidence of a nexus between service and the 
current PTSD disability."  Cohen v. Brown, 10 Vet.App. 128, 
137 (1997) (citations omitted).  See also 38 C.F.R. 
§ 3.304(f) (1999).  

In the present case, between February and March 1996, the 
veteran was hospitalized for approximately two weeks for 
complaints of depression, sleep disturbance, decreased 
appetite, suicidal ideation, flashbacks, and nightmares.  
Axis I diagnoses included PTSD and major depression.  At a VA 
general medical examination conducted on the day following 
discharge from this hospitalization, the veteran reported 
that he was unsure of the reason for his symptoms of anger, 
crying spells, flashbacks, and "bad" dreams since he left 
Vietnam (after being there for almost one year in 1965).  The 
examiner diagnosed PTSD "as per statement."  

During an almost two-week hospitalization between June and 
July 1996, the veteran complained of increased flashbacks, 
nightmares, and depression and reported having 180 days of 
combat service.  Axis I diagnoses included PTSD and major 
depression.  A mental status evaluation completed later in 
July 1996 included the veteran's report of traumatic 
experiences during service in Vietnam.  An Axis I diagnosis 
of chronic PTSD was provided.  During a one-week 
hospitalization in February 1997, the veteran complained of 
flashbacks, nightmares, auditory and visual hallucinations, 
and an occasional fear of being followed.  Axis I diagnoses 
included PTSD and a history of a bipolar disorder.  

At an October 1997 VA PTSD examination, the veteran reported 
that he experienced trauma during his active military duty in 
Vietnam and that this traumatic service has resulted in 
various symptoms, including intrusive distressful 
recollections of such trauma, recurrent dreams and 
nightmares, avoidance of various thoughts related to Vietnam, 
exaggerated startle responses to loud or strange noises, and 
homicidal and suicidal thoughts (without plans).  The veteran 
described severe memory problems and "amnesia for important 
aspects of the trauma such as the names of the fellow 
soldiers who were killed and those who survived."  The 
examiner concluded that the veteran "reported the symptoms 
on an ongoing basis that meet the criteria for PTSD as found 
in the DSM IV" and diagnosed, on Axis I, chronic PTSD and, 
on Axis IV, severe combat exposure.  

As these medical records illustrate, the veteran's reports of 
having had combat service in Vietnam have resulted in 
diagnoses of PTSD.  Although one DD 214 reflecting active 
military duty from July 1965 to July 1969 indicates that the 
veteran had no foreign service during this period and did not 
receive a medal, or other award, indicative of service in 
Vietnam, a second DD 214 from this same period of service 
includes the notation that the veteran was awarded the 
"vitnam medal."  Furthermore, the line concerning foreign 
service on this second DD 214 is illegible).  (Additionally, 
in an October 1997 statement, a fellow serviceman asserted 
that, "[d]uring the Vietnam Conflict, . . . [he] served 
overseas" with the veteran.)  These documents provide 
evidence which satisfies the necessary regulatory 
requirements for a finding of a well-grounded claim for 
service connection for PTSD.  See Cohen v. Brown, 
10 Vet.App. 128, 137 (1997) (citations omitted).  See also 
38 C.F.R. § 3.304(f) (1999).


ORDER

To the extent that the claim for service connection for PTSD 
is well grounded, the appeal is granted.  


REMAND

The VA has a duty to assist veterans who have submitted a 
well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.103(a); Epps v. Gober, 126 F.3d 1464, 1468-1469 (Fed. 
Cir. 1997).  This duty to assist includes the duty to develop 
facts when the record before the Board is inadequate.  EF 
v. Derwinski, 1 Vet.App. 324 (1991); Littke v. Derwinski, 
1 Vet.App. 90 (1990).  The development of facts includes an 
obligation to obtain medical records, especially those within 
the control of the federal government.  Murphy v. Derwinski, 
1 Vet.App. 78 (1990).  This may also include a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  

In the present case, the Board notes that the RO did not 
attempt to verify the stressors reported by the veteran.  In 
this regard, the Board notes that, in several statements 
dated in March 1997, the veteran reported that he was 
repeatedly attacked and that men died as a result of these 
attacks.  Specifically, the veteran stated that, once while 
he was transporting goods from one base to another, he "was 
attacked by some inbushes."  Additionally, the veteran 
described that, once while he was helping to unload a ship, 
he was attacked, and over half of the 39th Transportation 
Unit was killed.  The veteran stated that "[j]ust seeing all 
my friend[s] killed changed my life," that he was unable to 
help them, and that he had known most of them since 
childhood.  

The majority of the veteran's service personnel records fail 
to confirm his claimed service in Vietnam.  However, as the 
Board has previously discussed in this decision, although one 
DD 214 reflecting active military duty from July 1965 to July 
1969 indicates that the veteran had no foreign service during 
this period and did not receive a medal, or other award, 
indicative of service in Vietnam, a second DD 214 from this 
same period of service includes the notation that the veteran 
was awarded the "vitnam medal."  Furthermore, a fellow 
serviceman noted in an October 1997 statement that, 
"[d]uring the Vietnam Conflict, . . . [he] served overseas" 
with the veteran.  

The nature of the incidents and military operations reported 
by the veteran, including any service in Vietnam as well as 
being subjected to enemy attacks and having fellow servicemen 
killed during such service, appear potentially capable of 
verification through operational reports.  In view of these 
circumstances, the Board finds that an attempt to verify the 
veteran's claimed service in Vietnam as well as his reported 
stressors should be made in this well-grounded claim.  

Also in a September 1998 statement, the veteran's wife 
explained that the veteran is receiving treatment for his 
PTSD from Dr. Norman von Buttlar.  While the claims folder 
contains some records of treatment that the veteran received 
from this physician (at the VA Medical Center (VAMC) in 
Memphis, Tennessee), it is unclear whether all such reports 
have been obtained.  In this regard, the Board notes that the 
most recent pertinent medical record which reflects treatment 
received from this physician and which has been obtained and 
associated with the claims folder is the discharge summary 
report from the February 1997 VA hospitalization at which 
time the physician diagnosed PTSD and a history of a bipolar 
disorder.  

VA is deemed to have constructive knowledge of any documents 
"within the Secretary's control," and any such documents 
relevant to the issue under consideration must be included in 
the record on appeal.  See Bell v. Derwinski, 2 Vet.App. 611, 
613 (1992) (per curiam); Simington v. Brown, 9 Vet.App. 334 
(1996) (per curiam).  On remand, therefore, an attempt should 
be made to obtain records of any relevant psychiatric 
treatment that the veteran may have received in recent years 
at the Memphis VAMC and from Dr. Norman von Buttlar.  

Moreover, in an October 1998 statement, the veteran requested 
a personal hearing before a Member of the Board sitting at 
the RO.  Thereafter, in January 2000, the RO asked the 
veteran to clarify whether he continued to desire this 
hearing.  A copy of this letter is included in the claims 
folder which contains a check mark denoting no desire for a 
hearing and a request to have the file forwarded to the 
Board.  No date of receipt is stamped on this letter.  
Significantly, the veteran's signature is also not included 
on this document.  On remand, therefore, the veteran should 
be asked to clarify whether he still wishes to have a hearing 
regarding the issue on appeal.  If so, such a hearing should 
be scheduled.  (The Board may not proceed with an 
adjudication of the veteran's claim without affording him an 
opportunity to present testimony at a requested hearing.  See 
38 U.S.C.A. § 7107(b) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.700(a) (1999).)  

Accordingly, the veteran's claim is REMANDED to the RO for 
completion of the following actions:  

1.  The RO should contact the veteran and 
ask him to clarify whether he continues 
to desire to present testimony at a 
hearing before a Member of the Board at 
the RO (or at another type of hearing).  
If so, such a hearing should be schedule.  

2.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  Specifically, he should be asked 
about records of any psychiatric 
treatment received at the VAMC in 
Memphis, Tennessee and from Dr. Norman 
von Buttlar in recent years.  The RO 
should assist the veteran in accordance 
with 38 C.F.R. § 3.159 (1999).  

3.  The RO should forward copies of the 
veteran's March 1997 statements and the 
transcript of any hearing conducted 
pursuant to paragraph 1 of this REMAND, 
together with any portions of his service 
record which are associated with the 
claims folder, as well as a copy of this 
REMAND, to the United States Armed 
Services Center for Research of Unit 
Records (USASCRUR) and attempt to verify 
his claimed service in Vietnam as well as 
his claimed stressors related to this 
service.  The USASCRUR is requested to 
state specifically whether the veteran 
served in Vietnam.  Additionally, the 
USASCRUR's review is also requested to 
include a search for any situation or 
operational reports pertaining to any 
incidents or operations described by the 
veteran, including being subjected to 
enemy attacks and having fellow 
servicemen killed during any service in 
Vietnam.  Any information obtained should 
be associated with the claims folder.  

4.  After the requested development has 
been completed to the extent possible, 
the RO should again review the record and 
may undertake any additional development 
deemed advisable.  Thereafter, if the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  

Thereafter, the appeal (if in order) should be returned to 
the Board for appellate review.  The purpose of this REMAND 
is to provide fair process and to complete additional 
evidentiary development.  The Board does not intimate any 
opinion at this time as to the ultimate outcome of this case 
(either favorable or unfavorable), apart from its 
determination that the claim is well grounded.  

No action is required of the veteran unless he is notified by 
the RO.  However, the veteran does have the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 



